DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed on 03/08/2021 has been entered. Claims 1 and 12 have been amended. Claim 14 has been added. Claims 1, 4-12 and 14 are still pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 20060075339) in view of Martin et al. (US 20130290902) and Hiros (US 20180074769 A1).
Regarding claim 1, Tomita teaches an information processing apparatus (fig. 1) comprising: 
A processor programmed to:
 display a document and a list of a plurality of graphic symbols, the plurality of graphic symbols respectively indicating a plurality of jobs with respect to the document (tool bar in fig. 9); Tomita does not explicitly disclose display any one of the plurality of 
Martin teaches a controller that displays any one of the plurality of graphic symbols, in a case where the graphic symbol is selected, in a distinguishable mode from another non-selected graphic symbol (fig. 7 and p0049: Extra Spin option icon 462 are indicated as being selected via both highlighting and a check mark indicia).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tomita, and to include a controller that displays any one of the plurality of graphic symbols, in a case where the graphic symbol is selected, in a distinguishable mode from another non-selected graphic symbol, in order to indicate which options are selected suggested by Martin (p0049).
Tomita in view of Marin does not explicitly disclose the plurality of graphic symbols sequentially arranged in a predetermined direction, in accordance with a predetermined work procedures of the plurality of jobs  and wherein the plurality of graphic symbols are configured to be movable along the predetermined direction so as to allow for an order of the arranged symbols to be changed, and wherein, of selected graphic symbols, the displaying includes displaying only a last- selected graphic symbol in the distinguishable mode.
Hirose teaches the plurality of graphic symbols sequentially arranged in a predetermined direction (fig. 5), in accordance with a predetermined work procedures of the plurality of jobs wherein the plurality of graphic symbols are configured to be movable along the predetermined direction so as to allow for an order of the arranged 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tomita, and to include the plurality of graphic symbols sequentially arranged in a predetermined direction, in accordance with a predetermined work procedures of the plurality of jobs  and wherein the plurality of graphic symbols are configured to be movable along the predetermined direction so as to allow for an order of the arranged symbols to be changed, and wherein, of selected graphic symbols, the displaying includes displaying only a last- selected graphic symbol in the distinguishable mode, in order to adjust the workflow dynamically according to the change of the data to be processed by each process suggested by Hirose(p0004).

Regarding claim 2, Tomita in view of Martin teaches the information processing apparatus according to claim 1, wherein the controller displays all of selected graphic symbols in the distinguishable mode from the non-selected graphic symbol (Martin: fig. 7: 452, 456 462). 
The rational applied to the rejection of claim 1 has been incorporated herein.
 
Regarding claim 3, Tomita in view of Martin teaches the information processing apparatus according to claim 1, wherein, of selected graphic symbols, the controller displays only a last-selected graphic symbol in the distinguishable mode from another graphic symbol (Martin:452 in fig. 6). 
The rational applied to the rejection of claim 1 has been incorporated herein.
 
Regarding claim 4, Tomita in view of Martin teaches the information processing apparatus according to claim 1, wherein the controller displays the selected graphic symbol in the distinguishable mode by adding a mark in association with the selected graphic symbol (Martin: fig. 6 and 7: adding check mark). 
The rational applied to the rejection of claim 1 has been incorporated herein.
 
Regarding claim 5, Tomita in view of Martin teaches the information processing apparatus according to claim 1, wherein the controller displays the selected graphic symbol in the distinguishable mode by highlighting the selected graphic symbol (Martin: p0049: icon 462 are indicated as being selected via both highlighting and a check mark indicia).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 10, Tomita in view of Martin teaches the information processing apparatus according to claim 1, wherein the display displays the plurality of graphic symbols for each of a plurality of documents (Tomia: tool bar in fig. 9), and wherein, in a case where any one of the plurality of graphic symbols is selected for each 

Regarding claim 14, (New) Tomita in view of Martin and Hirose teaches the information processing apparatus according to Claim 1, wherein the selected graphic symbol remains displayed in the distinguishable mode even if the predetermined work procedure is interrupted (Hirose: fig. 5).
The rational applied to the rejection of claim 1 has been incorporated herein.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Martin and Hirose as applied to claim 1 above, and further in view of Kano et al. (US 20090091770).

Regarding claim 6, Tomita in view of Martin and Hirose does not explicitly disclose the information processing apparatus according to claim 1, wherein the controller displays the selected graphic symbol in the distinguishable mode by changing at least one of a color and a shape of the selected graphic symbol. 
Kano teaches the information processing apparatus according to claim 1, wherein the controller displays the selected graphic symbol in the distinguishable mode by changing at least one of a color and a shape of the selected graphic symbol (p0065 and fig. 7: a color of the touched size icon 82 changes to enter the select state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tomita in view of .

 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Martin and Hirose as applied to claim 1 above, and further in view of Uchikawa (US 20140268232).

Regarding claim 7, Tomita in view of Martin and Hirose teaches the information processing apparatus according to claim 1, wherein, in a case where the controller displays the selected graphic symbol in the distinguishable mode from the non-selected graphic symbol (Martin: fig. 7 and p0049).
Tomita in view of Martin does not explicitly disclose subsequently displays the selected graphic symbol in a specific color to indicate that the selected graphic symbol is not eligible as an operable target, the controller continues to display the selected graphic symbol in the distinguishable mode. 
Uchikawa teaches subsequently displays the selected graphic symbol in a specific color to indicate that the selected graphic symbol is not eligible as an operable target, the controller continues to display the selected graphic symbol in the distinguishable mode (p0059:…. is disabled (e.g., grayed out) as indicated by an icon 721 so that a user selection cannot be received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tomita in view of .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Martin and Hirose as applied to claim 1 above, and further in view of Mitchell et al. (US 20160117941).
Regarding claim 8, Tomita in view of Martin and Hirose teaches the information processing apparatus according to claim 1, wherein, in a case where the controller displays the selected graphic symbol in the distinguishable mode from the non-selected graphic symbol (Martin: fig. 7 and p0049).
Tomita in view of Martin does not teach the selected graphic symbol is subsequently moved in accordance with an operation performed by a user, the controller continues to display the selected graphic symbol in the distinguishable mode. 
 Mitchell teaches the selected graphic symbol is subsequently moved in accordance with an operation performed by a user, the controller continues to display the selected graphic symbol in the distinguishable mode (p0096: dragging a cursor on a particular icon, and (C) selecting one or more perspectives, thereby initiating change in the visual attributes (such as colour) on the display of one or more of the icons; wherein depending on the selected perspective, specific symbols that share the same or different visual attributes change).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Martin and Hirose as applied to claim 1 above, and further in view of Ishida (US 20140009479).

Regarding claim 9, Tomita in view of Martin and Hirose teaches the information processing apparatus according to claim 1, wherein, in a case where the controller displays the selected graphic symbol in the distinguishable mode from the non-selected graphic symbol (Martin: fig. 7 and p0049). 
Tomita in view of Martin and Hirose does not teach the selected graphic symbol subsequently copied in accordance with an operation performed by a user, the controller continues to display the selected graphic symbol serving as a copy source in the distinguishable mode. 
Ishida teaches the selected graphic symbol subsequently copied in accordance with an operation performed by a user, the controller continues to display the selected graphic symbol serving as a copy source in the distinguishable mode (fig. 4). 
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Martin and Hirose as applied to claim 1 above, and further in view of Murai (US 20140293349).

Regarding claim 11, Tomita in view of Martin and Hirose teaches the information processing apparatus according to claim 10, wherein, in a case where the selected graphic symbol in any one of the plurality of documents is displayed in the distinguishable mode from the non-selected graphic symbol (Martin: Martin: fig. 7 and p0049).
	Tomia in view of Martin and Hirose does not teach subsequently displayed in an original mode in accordance with an operation performed by a user, the controller continues to display the selected graphic symbol in the distinguishable mode from the non-selected graphic symbol in another document. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tomita in view of Martin and Hirose, and to include subsequently displayed in an original mode in accordance with an operation performed by a user, the controller continues to display the selected graphic symbol in the distinguishable mode from the non-selected graphic symbol in another document, in order to visually mark selected image.

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677